The County Attorney of Hall County who represented the State on the trial of this case has filed a motion for a rehearing in which he asserts that this court erred in holding that the self-confessed thief was not corroborated as to appellant's knowledge that the property which he purchased from the thief was stolen property. He claims the evidence shows that appellant purchased from the thief, for the sum of $25.00, property which, at the time, was worth $125.00, and that this fact was sufficient corroboration of the testimony of the thief that he advised appellant that the property was stolen. We have reviewed the statement of facts with great care but do not find a word or sentence therein which would indicate what the actual market value was. The only evidence which we find in the record relating to value is that of Arthur Brown who testified that the fair market value of the tire and wheel taken from his car was $25.00. There is not any evidence as to the value of the other property received by appellant or as to whether or not it had any market value. The record shows that appellant paid the thief $26.00 or $27.00 for the property, but whether or not this was such a low price that it would put an ordinary prudent person on notice that the property was stolen is not *Page 529 
disclosed by the record. If he adduced such evidence on the trial of the case as to the market value of the other property, it does not appear in the record, and we are bound by what appears therein.
Being convinced that the case was properly disposed of on the original submission, the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.